Title: To George Washington from Hudson Muse, 20 March 1789
From: Muse, Hudson
To: Washington, George



May it please your Excellency
Virginia Urbanna March 20. 1789

I have the favour to request of you to continue me in my present appointment as Naval Officer for The District of Rappahannock River flattering myself from the ⟨exper⟩iance I have had it will be in my power to discharge the du⟨ties⟩ of the ⟨of⟩fice as well, if not better than others who have not had ⟨the same⟩ oppertunity—and with Gentlemen acquainted with the Cir⟨cum⟩stances may I presume it would appear in my favour; it having been hitherto the pleasure of our Assembly so frequently

to remove the Office backwards and forwards from Tappahannock, to this place (which is the present Port of Entrance & Clearance for all Vessels) as to occasion me considerable expence & trouble in moving & processing Lotts & Houses Suitable for the purpose. Add to which, shoud a recommendation of my past, or present conduct be requisite, I have not a doubt, but I coud readily procur one from the Gentlemen in Office before whom my Accots have been laid, to satisfie the Honorable Gentlemen, that not an Office in the State has been better attended, or conducted with more propriety, Since I have had the management⟨.⟩ The favour will be most thankfully acknowledged by Your Excellencys Most Obedt Servant

Hudson Muse

